 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 1 of 11 - Page ID # 242




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RUNZA NATIONAL, INC., a
Nebraska Corporation,
                                                         4:20-CV-3078
                   Plaintiff,

vs.                                             MEMORANDUM AND ORDER

DOUG W. ALEXANDER and DAVID
W. ALEXANDER, individually; and,
TEXAS RUNZA KINGS, LLC, a
Texas limited liability company,

                   Defendants.


      The plaintiff, Runza National, Inc., alleges in its complaint, federal
claims regarding trademark infringement (15 U.S.C. § 1114), trademark
dilution (15 U.S.C. § 1125(c)), unfair competition (15 U.S.C. 1125(a)), and false
advertising (15 U.S.C. § 1125(a)), as well as claims regarding common law
trademark infringement, and state law claims for violation of Nebraska's
Uniform Deceptive Trade Practices Act (Neb. Rev. Stat. § 83-301 et seq.), and
Consumer Protection Act (Neb. Rev. Stat. § 59-1601 et seq.). Filing 1 at 8-12.
The defendants move for dismissal of the plaintiff's complaint for lack of
personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2), or, in the alternative,
for a transfer of venue to the United States District Court for the Northern
District of Texas pursuant to 28 U.S.C. § 1404. For the reasons that follow, the
Court will deny the defendants' motion.
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 2 of 11 - Page ID # 243




                          I. STANDARD OF REVIEW
      The plaintiff has the burden to show that personal jurisdiction over the
defendant exists when challenged pursuant to Fed. R. Civ. P 12(b)(2).
Fastpath, Inc. v. Arbela Technologies Corp., 760 F.3d 816, 820 (8th Cir. 2014).
To survive a motion to dismiss for lack of personal jurisdiction, the plaintiff
must make a prima facie showing of personal jurisdiction over the challenging
defendant. Id. The plaintiff's showing is tested by the pleadings, as well as by
affidavits and exhibits supporting, or opposing, the motion. Id. Where no
hearing is held on the defendant's motion to dismiss, the evidence is viewed in
a light most favorable to the plaintiff, and factual conflicts are resolved in the
plaintiff's favor. Id.


                              II. BACKGROUND
      The plaintiff is a Nebraska corporation, with its principal place of
business in Lincoln, Nebraska. The plaintiff owns and operates forty-five
restaurants in Nebraska, and has forty-two independent franchise locations.
Filing 17 at 1-2. Beginning as early as 1950, the plaintiff's predecessor was in
the restaurant business in Lincoln, producing and selling an item called a
"Runza Sandwich." Filing 1 at 4. On June 22, 1950, the Nebraska Secretary of
State granted a state trademark registration to the plaintiff's predecessor for
the phrase "Runza Sandwich." Filing 1 at 4. On June 5, 1979, the plaintiff's
predecessor was granted a federal trademark for the word "Runza." On July
22, 1994, the Nebraska Secretary of State granted a state trademark
registration to the plaintiff's predecessor for the word "Runza." Over the
following years, the plaintiff or its predecessor has received several additional
federally registered marks for other Runza-related phrases, word derivations,
and designs. Filing 1 at 3.


                                        2
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 3 of 11 - Page ID # 244




      The plaintiff alleges that their federally registered marks are an asset of
substantial value as a symbol of the quality of the plaintiff's products due to
their widespread and favorable public acceptance and recognition. Filing 1 at
4. The marks, according to the plaintiff, are uniquely associated with the
plaintiff and serve as an identification of the source of the goods and services
it provides. The plaintiff claims to spend considerable effort and expense in
advertising and promoting its marks, and has developed a highly valuable
reputation for excellence with the public, which the public associates with the
plaintiff's marks. Filing 1 at 5.
      The individual defendants, David and Doug Alexander, are brothers who
reside in Dallas, Texas. Filing 11-1 at 1; 11-2 at 1. According to the plaintiff,
on February 9, 2019, the Alexander brothers filed a Certificate of Organization
with the Texas Secretary of State for the entity name "Texas Runza Kings,
LLC." Around April 23, 2019, the Alexander brothers applied for a federal
trademark registration for "Texas Runza Kings." Filing 1 at 5. Before March
2020, the Texas Runza Kings sold their version of runza sandwiches from a
booth at White Rock Market in Dallas. After March 2020, the COVID-19
pandemic shut down the market, and the defendants began selling their
sandwiches at an unspecified location on Arturo Drive in Dallas. Filing 11-2 at
4. The defendants report that their operation at the White Rock Market was
limited to sales between 8:00 a.m. to 1:00 p.m. on Saturdays, and since moving
to the location on Arturo Drive, they now only sell their sandwiches on some
Tuesdays, generally between 4:00 p.m. and 5:30 p.m.
      The Alexander brothers state that they have never lived in, or been a
citizen of Nebraska. Neither have they owned a Nebraska business, or owned,
leased or rented property, paid taxes, had agents, maintained insurance, had
bank accounts, held licenses, or had telephone listings or a mailing address in


                                       3
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 4 of 11 - Page ID # 245




Nebraska. Filing 11-1 at 1-3; filing 11-2 at 1-3. They declare that they are not
aware of, and have no record of ever purchasing or ordering anything shipped
from Nebraska. They have never borrowed money or sought a loan from a
Nebraska lender, and have never had any personal or business relationships
with any entity sited within Nebraska. Both claim that they do not have any
personal or business relationships with any entity in Nebraska, and have
never, to their knowledge, offered for sale, sold, or provided any goods or
services to a citizen of Nebraska. David claimed that the last time he was in
Nebraska was forty-two years ago on a family vacation to visit relatives. Filing
11-1 at 3. Doug claimed the last time he was in Nebraska was twelve years ago
for an uncle's funeral. Filing 11-2 at 3.
      The Texas Runza Kings advertise only on Doug's personal Facebook
page. Filing 11-1 at 3, filing 11-2 at 3. Doug's Facebook page does not allow a
visitor to interact with the website other than to post a comment, send friend
requests, or send Doug a private message. Doug declared that he is not aware
of any Facebook friend that lives or works in Nebraska. Filing 11-2 at 3. To the
best of Doug's knowledge, he has had twenty-three public postings on his
Facebook page where he used the term "runza," and received only seven
responses. Prior to July 2020, he was not aware of any "Nebraska visitor" to
his Facebook page, but since then, he has received seven comments from people
telling him "to watch out for Runza National, Inc." David declared that he does
not have any postings on his Facebook account under the designation "Texas
Runza Kings," and has never used the term "runza" in any of his Facebook
postings. Filing 11-1 at 3.




                                            4
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 5 of 11 - Page ID # 246




                               III. DISCUSSION
                           1. PERSONAL JURISDICTION
      The defendants argue that the plaintiff's complaint fails to establish that
the defendants have minimum contacts with Nebraska sufficient for this Court
to have personal jurisdiction. The defendants' argument centers on the absence
of any continuous or systematic contact between the defendants and Nebraska,
and that the plaintiff failed to allege any activity by the defendants
purposefully directed at Nebraska. Filing 10 at 2-3.
      Personal jurisdiction can be specific or general. Fastpath, Inc., 760 F.3d
at 820. A court obtains general jurisdiction against a defendant who has
"continuous and systematic" contacts with the forum state, even if the injuries
at issue in the lawsuit did not arise out of the defendant's activities directed at
the forum. Johnson v. Arden, 614 F.3d 785, 794 (8th Cir. 2010). Specific
jurisdiction over a defendant is exercised when a nonresident defendant has
purposefully availed itself of the privilege of conducting business in the forum,
and the lawsuit arises out of, or is related to, the defendant's contacts with the
forum. Id. The plaintiff's complaint alleges specific jurisdiction—that the
defendants intentionally engaged in tortious conduct directed at the plaintiff
in Nebraska, such that personal jurisdiction of the defendants is found in this
forum. Filing 16 at 5.
      The question of whether a court has personal jurisdiction of a defendant
is a two-part inquiry. The first question is whether this Court's exercise of
personal jurisdiction would be proper under Nebraska's long-arm statute.
Nebraska's personal jurisdiction statute provides that a court may exercise
personal jurisdiction over a person who causes tortious injury by an act or
omission in the state. Neb. Rev. Stat. § 25-536(1)(c). Section 25-536 extends
jurisdiction over non-resident defendants to the full extent allowed by the Due


                                        5
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 6 of 11 - Page ID # 247




Process Clause of the United States Constitution. Yeransian v. Willke Farr &
Gallagher LLP, 942 N.W.2d 226, 233 (Neb. 2020).
      Trademark infringement is a tort, the elements of which are the use,
without the owner's consent, of the same or a similar mark in connection with
the sale of goods that is likely to cause confusion. Dakota Indus., Inc. v. Dakota
Sportswear, Inc., 946 F.2d 1384, 1388 (8th Cir. 1991). Here, the plaintiff alleges
that the defendants are using its federally registered mark—the term
"Runza"—without the plaintiff's consent or authorization, and in connection
with the defendants' food production and sale of goods. Filing 1 at 6. This
unauthorized use, the plaintiff alleges, occurred long after its trademark rights
were established, and the defendants' unauthorized use of the plaintiff's mark
was done with full knowledge of the plaintiff's prior use and registration of its
marks. Further, the plaintiff alleges that the defendants' unauthorized use of
the term "Runza" in the marketing and sale of their sandwich is deceptive, and
likely to result in confusion and mistake in the mind of consumers.
      Due process requires that a non-resident have minimum contacts with
the forum state such that maintenance of the lawsuit does not offend
traditional notions of fair play and substantial justice. Int'l Shoe Co. v.
Washington, 326 U.S. 310, 316 (1945). Non-resident defendants must have
conducted themselves in such a way that they could reasonably anticipate
being haled into court in the forum state. World-Wide Volkswagen Corp. v.
Woodson, 444 U.S. 286, 297 (1980); Oriental Trading Co., Inc. v. Firetti, 236
F.3d 938, 943 (8th Cir. 2001). Due process is satisfied where specific personal
jurisdiction over a non-resident is asserted if the defendant has purposefully
or intentionally directed its activities at a particular forum, and the litigation
results from injuries arising out of, or relating to, those activities. Burlington
Indus., Inc. v. Maples, 97 F.3d 1100, 1103 (8th Cir. 1996). Jurisdiction is proper


                                        6
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 7 of 11 - Page ID # 248




where the contacts proximately result from actions by the defendant himself
that create a substantial connection with the forum state. Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 475 (1985).
      The plaintiff's complaint and supporting affidavit sufficiently allege that
the defendants' tortious conduct was intentionally directed at the plaintiff's
home forum. The site of the injury for a trademark infringement claim is where
the plaintiff suffers the economic impact. Dakota Indus., 946 F.3d at 1388.
Here, the injuries the plaintiff alleges result from the defendants' intentional
appropriation of its property—its registered trademark—without the
plaintiff's consent, and the confusion and damage that will result from the
defendants' intentional use of the plaintiff's property without its consent. This
property—the plaintiff's federally registered mark—was appropriated from
Nebraska, and Nebraska is where the plaintiff alleges it will suffer the
economic impact from the defendants' tortious conduct.
      The Court finds that the plaintiff has sufficiently alleged the minimum
contacts necessary to maintain a lawsuit against the defendants in this forum
without offending notions of fair play and substantial justice. The defendants
could reasonably anticipate being haled into court in this forum after reaching
out to Nebraska to appropriate, without consent, the plaintiff's federally
registered mark for use in Texas.
      In addition to the basic principles of due process, a court must evaluate
the sufficiency of the non-resident defendant's contacts with the forum state.
Fastpath, Inc., 760 F.3d at 821. The Eighth Circuit has set forth a five-part
test for measuring a defendant's contacts with a forum state: (1) the nature
and quality of the contacts with the forum state, (2) the quantity of those
contacts, (3) the relation of the cause of action to the contacts, (4) the interest
of the forum state in providing a forum for its residents, and (5) the


                                        7
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 8 of 11 - Page ID # 249




convenience of the parties. Id. The first three factors are primary, and the
remaining two factors are secondary. Johnson, 614 F.3d at 794. A court is to
look at all the factors in the aggregate and examine the totality of the
circumstances in determining personal jurisdiction. Id.
      Evaluating the five factors reinforces the Court's determination that
there is personal jurisdiction over the defendants in this forum. The defendants
don't deny that they are intentionally using the plaintiff's federally registered
mark, both in the creation of its limited liability company, and in promoting
the sale of a food item very similar to the food item associated with the
plaintiff's trademark. The plaintiff alleges that the defendants know that the
term "Runza" is a federally registered mark, but continue to use it without
consent for the defendants' benefit, notwithstanding the plaintiff's cease and
desist demand.
      The defendants respond with the argument that merely receiving a cease
and desist demand letter is not sufficient to establish personal jurisdiction.
Filing 18 at 2. But this assertion ignores the basis for personal jurisdiction
actually alleged in the plaintiff's complaint—the intentional tortious conduct
of the defendants' purposeful infringement of the plaintiff's federally registered
mark. The Court finds that the defendants' motion to dismiss for lack of
personal jurisdiction should be denied.
                              2. VENUE TRANSFER
      The defendants' alternate request is for a transfer of venue should this
Court decline to dismiss the plaintiff's complaint for lack of personal
jurisdiction. The defendants seek to transfer venue to their home forum, the
United States District Court for the Northern District of Texas, pursuant to 28
U.S.C. § 1404(a). Filing 9. Section 1404(a) allows venue to be transferred to
any other district or division where the suit might have been brought for the


                                        8
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 9 of 11 - Page ID # 250




convenience of parties and witnesses, and in the interest of justice. In general,
considerable deference is given to a plaintiff's choice of forum, and the party
seeking transfer pursuant to § 1404(a) typically bears the burden of proving
that transfer is warranted. Terra Intern., v. Mississippi Chemical Corp., 119
F.3d 688, 695 (8th Cir. 1997).
      When considering the convenience of the parties and witnesses,
additional relevant considerations include, the accessibility to records and
documents, the location where the conduct complained of occurred, and the
applicability of the forum state's substantive laws. Terra Intern, 119 F.3d at
696. Here, the defendants' argument focuses on the convenience of its
witnesses and that the Alexander brothers live in Texas. Filing 10 at 20.
      The defendants argue that their witnesses would be required to travel to
Nebraska to testify at trial, and that the plaintiff would have to travel to Texas
to depose the defendants' witnesses. Although that may be an argument why
it would be more convenient for the Alexander brothers to have this matter
transferred to Texas, it does little to show that transfer is warranted. The
plaintiff makes the same argument regarding the inconvenience of its
corporate officers and witnesses with a trial in Texas, as well as with the
defendants having to depose the plaintiff's witnesses in Nebraska. Merely
shifting the inconvenience from one side to the other is not a permissible
justification for a change of venue. Terra Intern, 119 F.3d at 696-97. The
defendants also argue that the actions the plaintiff complains of occurred in
Texas, but this is not actually accurate. The plaintiff's suit concerns
infringement, and that action occurred in the plaintiff's home forum.
      Factors concerning the interests of justice include (1) judicial economy,
(2) the plaintiff's choice of forum, (3) the comparative costs to the parties of
litigating in each forum, (4) each party's ability to enforce a judgment, (5)


                                        9
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 10 of 11 - Page ID # 251




obstacles to a fair trial, (6) conflict of law issues, and (7) the advantages of
having a local court determine questions of local law. Terra Intern, 119 F.3d at
696. The defendants argue that the plaintiff's choice of forum should be
accorded no weight because the plaintiff has "engaged in blatant forum
shopping." Filing 10 at 21. The defendants contend that the plaintiff filed its
lawsuit in Nebraska as a preemptive effort to control the choice of forum and
deprive the Alexander brothers "their rightful opportunity to control their
choice of forum." Id.
      The Court finds the defendants' argument to be without merit. The
plaintiff filed its complaint in the state forum where the plaintiff has registered
its marks, and has maintained its principle place of business since the 1950s.
Unlike the authority cited by the defendants, this is not a case of forum
shopping where the suit was filed in a venue where neither party maintained
its headquarters, or where no witnesses resided. This is not a case where the
plaintiff decided to file its lawsuit in Nebraska only because it retained
Nebraska counsel. See In re Apple, Inc., 602 F.3d 909, 913 (8th Cir. 2010).
      The defendants argue that the relative costs of ligation for the
defendants, a small company operating without any employees, is great
compared to the costs for the plaintiff, a large fast-food restaurant company.
Filing 10 at 22. The Court is not persuaded that the relative costs for the
defendants of litigating in Nebraska versus litigating in Texas is significantly
different. Certainly, one would expect a corporation such as the plaintiff to be
better able to afford the litigation costs, but it would be better able to afford
litigation costs irrespective of the forum. The defendants' argument does
nothing to move its burden to prove that transfer of venue is warranted. The
Court finds that the defendants' motion to transfer venue should be denied.




                                        10
 4:20-cv-03078-JMG-SMB Doc # 20 Filed: 03/26/21 Page 11 of 11 - Page ID # 252




                            III.   CONCLUSION
     The Court finds that the defendants' motion to dismiss, or in the
alternative, motion to transfer venue should be denied.


     IT IS ORDERED:

     1.    The defendants' motion to dismiss or transfer venue (filing
           9) is denied.


     2.    This matter is referred to the Magistrate Judge for case
           progression.


     Dated this 26th day of March, 2021.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                     11
